Citation Nr: 1731521	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 5, 2006, for the award of an increased 10 percent rating for a rotator cuff tear to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from October 1972 to December 1984, and from February 2003 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The appeal for entitlement to an effective date earlier than April 5, 2006, for the award of an increased 10 percent rating for a rotator cuff tear to the left shoulder was withdrawn by the Veteran in written statements received by VA in January 2016 and July 2017.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by an appellant or by his authorized representative. 38 C.F.R. § 20.204.

In the present case, by written statements in January 2016 and July 2017, the Veteran withdraw his appeal as to the issue of entitlement to an effective date earlier than April 5, 2006, for the award of an increased 10 percent rating for a rotator cuff tear to the left shoulder. Hence, there remain no allegations of errors of fact or law for appellate consideration as concerns that issue. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed in the Order part of this decision.


ORDER

The appeal of the issue of entitlement to an effective date earlier than April 5, 2006, for the award of an increased 10 percent rating for a rotator cuff tear to the left shoulder is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


